KOREA EQUITY FUND, INC. Two World Financial Center, Building B New York, New York 10281 NOTICE OF 2 August 19, 2009 To the Shareholders of Korea Equity Fund, Inc.: Important Notice Regarding the Availability of Proxy Materials for Annual Meeting of Shareholders to be held on Wednesday, August 19, 2009:The Notice of Annual Meeting of Shareholders and Proxy Statement are available at www.edocumentview.com/KEF. Notice is hereby given that the 2009 Annual Meeting of Shareholders (the “Meeting”) of Korea Equity Fund, Inc., a Maryland corporation (the “Fund”), will be held at the offices of Nomura Asset Management U.S.A. Inc., Two World Financial Center,
